Title: To Thomas Jefferson from Lafayette, 6 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
Elk March 6th 1781.

On my arrival at this place I did myself the honor of writing to your Excellency and I hope my letter has been safely transmitted.  A number of vessels have come up the river and as our preparations are going on with the greatest alacrity, I think the troops may be embarked to-morrow, so that if we hear from the French squadron we shall immediatley sail for Portsmouth. Had vessels been in readiness we might have been embarked two days ago; and as soon as a sufficient number of them comes within our reach, you may depend upon our celerity to forward the expedition.
The articles I had the honor to mention to your Excellency are of great importance to our success; and from a firm confidence in the power and exertions of the State of Virginia I calculate my arrangements on an expectation to obtain what I have taken the liberty to request. Armed vessels and gallies (those in the Potomack Rapahanock and York River might join us on our passage) will not only increase our safety, but may be employed to a vast advantage in the course of our operations. A sufficiency of boats to land about 1500 men and scows for the heavy artillery, an addition to our train of battering pieces, a good quantity of amunition and stores, a collection of pilots, Maps, lookout boats, and horses are articles which I had the honor of mentioning to your Excellency and which appear to be very important for our expedition.
Having directed that a return be made of articles wanting in the quarter master and Engineer departments I have the honor to inclose it in this letter, and I am obliged to request your Excellency’s aid in order to make up the deficiency.
From accounts received I should think that Arnolds force must be fifteen hundred regulars, some tories and about 600 sailors from the frigates. His position is strong and he has had time to fortify it. Under these circumstances the attack of the post requires a great superiority of forces.
This detachment is excellent but small and when formed consisted of 1200 men. Some diminution must be expected and your Excellency may judge how large a body of militia will be necessary. Great exertions are requisite for our success and they must be made with the more activity as maritime superiority is always precarious.
Provisions are an article that demands my utmost attention, and upon which I will presume to trouble your Excellency. Independent of those which must be calculated upon the number of militia that the State will collect, 900 barrels of bread, 300 barrels of meat and a proportion of rum will be necessary to furnish this detachment alone for one month and I beg leave to request your Excellency’s aid on this matter. Should the State be able to furnish the  detachment with live cattle during the operation, and to have a store ready on their arrival it would be of great advantage. We shall return such as remain in store.
I beg your Excellency’s pardon for troubling you with so repeated and so warm applications. But the affair is so important and military operations can be defeated by so many chances that I think it my duty to be very particular in mentioning every article which can promote the success of the expedition.
With the highest respect I have the honor to be, Sir Your Excellency’s most obt. & hble Servt.,

Lafayette

